Supreme Court of Florida
                                   ____________

                                   No. SC16-1312
                                   ____________

                         GLENDA MARTINEZ SMITH,
                                Petitioner,

                                         vs.

                                 J. ALAN SMITH,
                                    Respondent.

                                 [August 31, 2017]

LABARGA, C.J.

      This case is before the Court for review of the decision of the Fourth District

Court of Appeal in Smith v. Smith, 199 So. 3d 911 (Fla. 4th DCA 2016). The

district court certified the following question to be of great public importance:

      WHERE THE FUNDAMENTAL RIGHT TO MARRY HAS NOT
      BEEN REMOVED FROM A WARD UNDER SECTION
      744.3215(2)(a), FLORIDA STATUTES, DOES THE STATUTE
      REQUIRE THE WARD TO OBTAIN APPROVAL FROM THE
      COURT PRIOR TO EXERCISING THE RIGHT TO MARRY,
      WITHOUT WHICH APPROVAL THE MARRIAGE IS
      ABSOLUTELY VOID, OR DOES SUCH FAILURE RENDER THE
      MARRIAGE VOIDABLE, AS COURT APPROVAL COULD BE
      CONFERRED AFTER THE MARRIAGE?
Smith v. Smith, 195 So. 3d 416, 416 (Fla. 4th DCA 2016). We have jurisdiction.

See art. V, § 3(b)(4), Fla. Const. For the reasons discussed below, we quash the

decision of the Fourth District and hold that where the right to contract has been

removed under section 744.3215(2)(a), Florida Statutes (2016), the ward is not

required to obtain court approval prior to exercising the right to marry, but court

approval is necessary before such a marriage can be given legal effect.

                                    OVERVIEW

      When a person is deemed incapacitated, a guardianship court may remove

some of his or her rights. See § 744.331, Fla. Stat. (2016).1 Section 744.3215,

Florida Statutes (2016), titled “Rights of persons determined incapacitated,”

separates the rights of an incapacitated person into three distinct categories: rights

retained by the incapacitated person (or rights that cannot be removed through

incapacity proceedings); rights that can be removed and delegated to a guardian;



       1. Before a right can be removed from an incapacitated person, section
744.331(3)(a) requires the guardianship court to appoint a three-member
examining committee, of which one member must be a psychiatrist or other
physician. Each of the remaining members must be a physician, nurse, “or other
person who by knowledge, skill, experience, training, or education may, in the
court’s discretion, advise the court in the form of an expert opinion.” Id. Each
committee member is required to conduct a comprehensive examination of the
person to “determine the alleged incapacitated person’s ability to exercise those
rights specified in [section] 744.3215,” and each member must submit a written
report with his or her findings. § 744.331(3)(e), Fla. Stat. An adjudicatory hearing
must then be held, and “the partial or total incapacity of the person must be
established by clear and convincing evidence.” § 744.331(5)(c), Fla. Stat.


                                         -2-
and rights that can be removed, but not delegated to a guardian. The right to marry

falls within the latter category, under section 744.3215(2)(a), which provides:

             (2) Rights that may be removed from a person by an order
      determining incapacity but not delegated to a guardian include the
      right:
                   (a) To marry. If the right to enter into a contract
             has been removed, the right to marry is subject to court
             approval.

Consequently, a guardianship court may remove an incapacitated person’s right to

marry if there is clear and convincing evidence that he or she is incapacitated with

respect to that right. Id.; § 744.331(6), Fla. Stat. However, even when a

guardianship court does not remove the right to marry, an incapacitated person’s

right to marry becomes “subject to court approval” when his or her right to

contract has been removed. § 744.3215(2)(a), Fla. Stat. The question presented in

this case is whether court approval must be obtained before the incapacitated

person marries.

                   FACTS AND PROCEDURAL HISTORY

      This annulment challenge is an offshoot of a guardianship case initiated by

the daughter of Respondent, J. Alan Smith (Alan), in 2010 after Alan was involved

in an automobile accident in which he suffered head trauma. Smith, 199 So. 3d at

911; id. at 914 (Warner, J., dissenting); see also Martinez v. Guardianship of

Smith, 159 So. 3d 394, 396 (Fla. 4th DCA 2015). According to Alan’s daughter,

Alan was no longer competent to handle his financial affairs or care for his

                                        -3-
property as a result of his diminished mental capacity. In April 2010, Alan was

determined to be partially incapacitated. Alan’s right to contract and his right to

manage property were removed and delegated to John Cramer, who was appointed

to be Alan’s limited guardian of property. However, the court specifically found

there was “no incapacity on the part of [Alan] that would warrant a guardian of a

person.” The court issued an Order that provided:

      The following rights of the Ward are delegated to the Guardian
      appointed by this Order:
            [X] to Contract,
            [X] to manage the property of the Ward
      Note: If the right of the Ward to Contract has been delegated to the
      Guardian but the right to marry is retained, then the right to marry is
      subject to Court approval.[2]

(Emphasis added.)

      It is undisputed that Petitioner, Glenda Martinez Smith (Glenda), met and

became engaged to Alan before he was deemed incapacitated. In 2009, the year

prior to his accident, Alan executed a Designation of Health Care Surrogate and

Living Will Declaration naming Glenda as his health care surrogate and preneed

guardian.3 Alan also gave Glenda durable power of attorney.




      2. This provision tracks the language in section 744.3215(2)(a).

      3. A preneed guardian is someone who has been designated to serve as a
person’s guardian in the event that person is declared incapacitated. See
§ 744.3045(1), Fla. Stat. (2016).

                                         -4-
       In December 2011, Glenda and Alan were married. Court approval was not

obtained prior to the marriage ceremony. However, Glenda asked Cramer to seek

court approval on two separate occasions, but Cramer refused.

       Alan’s court-appointed counsel, Lynne Hennessey, filed a petition for

annulment in early 2013 based solely on the assertion that the marriage was void

because court approval had not been obtained prior to the act of marriage. Glenda

then moved to ratify the marriage, and Hennessey moved for summary judgment.

After a hearing, the court denied Glenda’s motion and granted Hennessey’s

motion, concluding section 744.3215(2)(a) requires prior court approval because

the “statute does not contemplate the right to ratify or somehow prove an existing

marriage.” Because neither Alan nor Glenda obtained court approval before

marrying, the court concluded their marriage was void and incapable of

ratification.

       Glenda appealed the final judgment of annulment, arguing that neither the

statute nor the order that removed Alan’s right to contract explicitly required prior

court approval, and as such, the marriage could be ratified by obtaining approval

after the marriage was solemnized. Glenda also asserted such approval had been

obtained during a December 2012 hearing.4 The Fourth District Court of Appeal



       4. The hearing was related to a petition to move Alan to another assisted
living facility.


                                         -5-
rejected Glenda’s assertions and affirmed the trial court’s decision. Smith, 199 So.

3d at 912. The district court agreed with the trial court’s rationale that the plain

language of the statute

       does not state that “a marriage” is subject to court approval, but rather,
       it states that “the right to marry” is subject to court approval.
       Therefore, if a person deemed incapacitated has had his or her right to
       contract removed, he or she has no right to marry unless the court
       gives its approval.

Id. The district court explained that, because a “marriage entered into by a person

with no right to marry is void . . . it follows that in order to enter into a valid

marriage, an incapacitated person who has had his or her right to contract removed

must first ask the court to approve his or her right to marry.” Id. Accordingly, the

district court held “the trial court correctly determined that the marriage was void.”

Id.

       The district court also concluded that because

       the marriage was void from the inception, [Glenda’s] argument that
       the court “ratified” the marriage by acknowledging it at the December
       18, 2012 hearing is without merit. A void marriage, in legal
       contemplation, has never existed and, therefore, cannot be ratified. At
       any rate, this Court reversed the court’s order stemming from the
       December 18, 2012 hearing and remanded for a new hearing. By
       virtue of our mandate, nothing the court did on December 18, 2012
       has any binding legal effect.

Id. at 912 n.1 (citations omitted).

       Judge Warner disagreed with the majority’s interpretation of section

744.3215(2)(a). Id. at 913 (Warner, J., dissenting). She found it significant both

                                           -6-
that the statute “does not state that marriage is prohibited unless approval is given

prior to the marriage” and that “the right to marry was not removed from [Alan] at

the time of the marriage ceremony.” Id. at 916-17 (Warner, J., dissenting). Judge

Warner stated she “would hold that the failure to obtain court approval prior to the

marriage at most rendered the marriage voidable, not void, so that the court could

approve the union post-marriage.” Id. at 913 (Warner, J., dissenting).

      After the district court issued its decision, Glenda filed a motion to certify a

question of great public importance, which the district court granted. Smith, 195

So. 3d at 416. This review follows.

                                     ANALYSIS

      The certified question presents a pure question of law subject to a de novo

review. See W. Fla. Reg’l Med. Ctr. v. See, 79 So. 3d 1, 8 (Fla. 2012) (“Statutory

and constitutional construction are questions of law subject to a de novo review.”).

A court’s purpose in construing a statute is to give effect to the legislative intent

underlying that statute. Davila v. State, 75 So. 3d 192, 195 (Fla. 2011).

Discerning legislative intent requires a court to look first to the plain language of

the statute. Id. When the language is unambiguous and conveys a clear meaning,

“the statute must be given its plain and obvious meaning.” Id. at 195-96 (quoting

Velez v. Miami–Dade Cty. Police Dep’t, 934 So. 2d 1162, 1164 (Fla. 2006)).

“When necessary, the plain and ordinary meaning can be ascertained by reference


                                          -7-
to a dictionary.” Bennett v. St. Vincent’s Med. Ctr., Inc., 71 So. 3d 828, 839 (Fla.

2011). An unambiguous statute cannot be construed “in a way which would

extend, modify, or limit, its express terms or its reasonable and obvious

implications.” McLaughlin v. State, 721 So. 2d 1170, 1172 (Fla. 1998) (quoting

Holly v. Auld, 450 So. 2d 217, 219 (Fla. 1984)). However, when a statute is

subject to more than one interpretation, the rules of statutory construction should

be applied to resolve the ambiguity. Greenfield v. Daniels, 51 So. 3d 421, 425

(Fla. 2010). This may include an examination of the statute’s legislative history

and the purpose behind its enactment. W. Fla. Reg’l Med. Ctr., 79 So. 3d at 9.

      The certified question asks whether the failure to obtain court approval

pursuant to section 744.3215(2)(a) renders the ward’s marriage “void” or

“voidable.” To resolve the matter, we will first discuss the meaning of these terms

as traditionally defined by Florida precedent in the marital context. Then, we will

look to the plain language of section 744.3215(2)(a) and the legislative history of

the Florida Guardianship Laws to ascertain whether the Legislature intended either

of these terms to apply to the disputed provision.

                        “Void” and “Voidable” Marriages

      Although the right to marry is considered a fundamental right, it is not

unconditional. A marriage may be rendered invalid either by statute or

circumstance. As this Court has explained,


                                        -8-
             [t]o constitute a valid marriage, the marital contract must be
      voluntarily entered into in good faith for the purposes actuating such
      contracts, the parties must be legally eligible to make the contract, and
      their status must be such that the union will not be contrary to public
      policy or obnoxious to the prevailing social mores.
Goldman v. Dithrich, 179 So. 715, 717 (Fla. 1938).

      An invalid marriage has traditionally been considered either void or

voidable. “A marriage is considered voidable . . . when it is possible for the parties

to subsequently ratify it when there has been removed a disabling or voiding

impediment which was unknown to both parties at the time the invalid marriage

was originally contracted.” Jones v. Jones, 161 So. 836, 838 (Fla. 1935). In other

words, it is possible for a voidable marriage to ripen into a valid marriage if it is

ratified by the parties. For example, minors who get married without parental

consent may later ratify the marriage once they reach the age of majority. See,

e.g., Needam v. Needam, 33 S.E.2d 288 (Va. 1945). Likewise, a marriage entered

into where a party lacks mental capacity (due to intoxication, for example) may

later be ratified upon regaining capacity. See, e.g., Mahan v. Mahan, 88 So. 2d

545, 548 (Fla. 1956) (holding marriage entered into while intoxicated is invalid

unless later ratified by the parties); see also Prine v. Prine, 18 So. 781, 785 (Fla.

1895) (recognizing it is “well established that a marriage, invalid at the time for

want of mental capacity, may be ratified and made valid afterwards by any acts or

conduct which amount to a recognition of its validity.”). Importantly, a “voidable



                                          -9-
marriage is good for every purpose until avoided[;] it can be attacked only in a

direct proceeding during the life of the parties.” Kuehmsted v. Turnwall, 138 So.

775, 777 (Fla. 1932) (emphasis added) (citing 18 R. C. L. 447). Upon the death of

either party, “the marriage is good ab initio.” Id.

      In contrast, a void marriage is generally one that is incapable of ratification

or prohibited by statute. When a marriage is deemed void, “the effect . . . so far as

[it] concerns the conferring of legal rights upon the parties, is as though no

marriage had ever taken place.” Id. (quoting 18 R. C. L. 446). Due to the

harshness of declaring a marriage void, few circumstances have been identified as

requiring such a result. See Mahan, 88 So. 2d at 548 (“The marriage contract is

one of the most sacred of compacts. It should not be set aside or dissolved in the

absence of clear and substantial proof that annulment or dissolution is justified

under the law.”). Historically, permanent incapacity and insanity have been among

the rare circumstances which render a marriage void. Kuehmsted, 138 So. at 777

(“At the common law, the canonical disabilities of consanguinities, affinity, and

impotence rendered the marriage voidable and not void, while insanity rendered it




                                        - 10 -
absolutely void.”).5 Unlike a voidable marriage, the validity of a void marriage

may be challenged at any time, including after the death of the alleged spouses. Id.

                     Plain Language of Section 744.3215(2)(a)

      The plain language of section 744.3215(2)(a) reflects that the Legislature did

not intend for the type of invalid marriage at issue in this case to be classified as

either void or voidable according to how these terms have been defined under

Florida precedent.

      The disputed provision does not use the terms “void” or “voidable,” nor does

it use language that embodies the traditional definitions of these terms. Other

statutes clearly identify circumstances that render a marriage void; however, such

language was not used in section 744.3215(2)(a). For example, section 741.211,

Florida Statutes (2016), is titled “Common-law marriages void,” and provides

“[n]o common-law marriage . . . shall be valid.” (Emphasis added.) Similarly,

section 741.21, Florida Statutes (2016), is titled “Incestuous marriages prohibited,”

and provides that a man or woman “may not” marry certain relatives. (Emphasis

added.) In contrast, section 744.3215(2)(a) does not expressly provide that an

incapacitated person whose right to contract has been removed is “prohibited”




       5. Bigamous and incestuous marriages are also considered void. § 741.21,
Fla. Stat. (2016); Jones v. Jones, 161 So. 836, 832 (Fla. 1935) (recognizing
bigamous marriages as void).


                                         - 11 -
from marrying unless court approval is obtained, or that any marriage entered into

would be “void” absent such approval.

      Moreover, the term “subject” in the disputed clause of section

744.3215(2)(a)—“the right to marry is subject to court approval”—is not defined

as a condition precedent. Merriam-Webster defines the term as “contingent on or

under the influence of some later action ([e.g.,] the plan is subject to discussion).”

Merriam-Webster’s Collegiate Dictionary 1243 (11th ed. 2014) (emphasis added).

According to Webster’s International Dictionary, “subject” is defined as “likely to

be conditioned, affected, or modified in some indicated way: having a contingent

relation to something and usu[ally] dependent on such relation for final form,

validity, or significance.” Webster’s Third New International Dictionary 2275

(1993). In the context of section 744.3215(2)(a), “the right to marry is subject to

court approval” means that the ward’s right to marry is contingent on court

approval, though that approval may come later in time, such as after the marriage

ceremony. Although the validity of the marriage itself depends on court approval,

nowhere in the statute does it provide that court approval must be obtained prior to

marrying.

      Unlike section 744.3215(2)(a), other provisions within the Florida

Guardianship Laws expressly require court approval as a condition precedent. See

generally BellSouth Telecomm., Inc. v. Meeks, 863 So. 2d 287, 291 (Fla. 2003)


                                         - 12 -
(holding that “when the [L]egislature includes a provision in one section of a

statute but excludes it in another, courts will deem the difference intentional and

will assign meaning to the omission”). Section 744.3215(4), Florida Statutes

(2016), lists actions a guardian may not take “[w]ithout first obtaining specific

authority from the court.” (Emphasis added.) Similarly, section 744.446(2),

Florida Statutes (2016), requires “prior approval” by court order before a guardian

can engage in certain activities, and section 744.441, Florida Statutes (2016),

delineates the powers a guardian has “[a]fter obtaining approval of the court.”

(Emphasis added.) See also § 744.1098(1), Fla Stat. (2016) (requiring a guardian

to “obtain court approval prior to removal of the ward” to a nonadjacent county

(emphasis added)). Although these subsections are distinguishable because each

addresses acts of the guardian that require court approval, and not acts by the

incapacitated person, they are nonetheless illustrative of language used by the

Legislature to explicitly mandate prior court approval. The fact that such language

was not used in section 744.3215(2)(a) indicates the Legislature did not intend to

require prior court approval.

      The plain language of section 744.3215(2)(a) is likewise inconsistent with

the traditional meaning of a “voidable” marriage. As previously discussed, the

statute makes a ward’s “right to marry” contingent on court approval if the right to

contract has been removed. In other words, the ward’s ability to enter into a valid


                                        - 13 -
marriage depends on court approval. Thus, if the right to marry is not approved,

any attempt by the ward to marry would result in an invalid marriage. If court

approval is never obtained, the invalidity of the marriage cannot be cured, and the

marriage can be given no effect. This is inconsistent with the traditional concept of

a “voidable” marriage, which is “good for every purpose” until it is challenged,

and “good ab initio” if it is not challenged within the parties’ lifetimes.

Kuehmsted, 138 So. at 777.

      In sum, the critical language of section 744.3215(2)(a)—“the right to marry

is subject to court approval”—should be given its plain meaning: the ward’s right

to marry is contingent on court approval when the right to contract is removed.

However, the statute does not use the term “void” or expressly require prior court

approval. Further, the word “subject” is not defined as a condition precedent.

Therefore, to interpret the statute as requiring court approval prior to the marriage

ceremony would impermissibly “extend, modify, or limit, its express terms or its

reasonable and obvious implications.” McLaughlin, 721 So. 2d at 1172 (quoting

Holly, 450 So. 2d at 219). Moreover, the plain language is inconsistent with a

“voidable” marriage.

      Accordingly, we conclude that the Legislature did not intend for the concept

of a “void” or “voidable” marriage to apply to the disputed provision. We hold

that section 744.3215(2)(a) does not preclude the possibility of ratification of a


                                         - 14 -
marriage if the court subsequently gives its approval, but an unapproved marriage

is invalid and can be given legal effect only if court approval is obtained.

                                 Legislative History

      The legislative history of the Florida Guardianship Laws further supports

our conclusion. It reflects the Legislature’s objective of protecting incapacitated

persons from abuse and exploitation on the one hand, and upholding their rights,

dignity, and quality of life on the other. Requiring court approval before a ward

may into enter a valid marriage, while also allowing for subsequent ratification,

furthers the Legislature’s stated goals.

      Prior to 1989, guardianship laws in Florida took an “all-or-nothing”

approach that assumed “a person is either competent and capable of exercising all

civil rights, or incompetent and thus incapable of making any significant personal

decision.” Ch. 89-96, Preamble, at 176, Laws of Fla. However, the Legislature

found this approach to be “intrusive and demeaning to a person whose loss of

capacity is only partial.” Id. It recognized that “an untold number of individuals

not in full control of their capacities [were] being taken advantage of, both

financially and by having their personal rights stripped by the court without

adequate supervision.” Id. The Legislature even found that incapacitated persons

under the then-existing guardianship laws “typically retain[ed] fewer rights than

are retained by convicted felons, since most guardianship orders remove from the


                                           - 15 -
individual basic rights such as the rights to vote, own property, marry, consent to

medical treatment, and contract.” Id. As a result, the Legislature undertook a

“comprehensive set of reforms to adequately protect the rights and property” of

incapacitated persons. Id. at 177. Among other changes, the option of limited

guardianships was created, which the Legislature stated would “minimize the

invasion of a ward’s privacy and fundamental rights and . . . preserve the ward’s

dignity and self respect.” Id. at 176. The Legislature also specified that courts

“should take a more proactive and affirmative role in guardianship matters, rather

than wait . . . until an abuse of the system is brought to its attention.” Id. at 177.

      Protecting the rights of incapacitated persons was likewise considered when

section 744.3215(2)(a) was amended in 2006 to include the now-disputed

provision. The staff analysis to that bill stated that the amendment “reinforc[es]

the significance of the right to marry.” HB 457 (2006) Staff Analysis (March 26,

2006). Further, the bill incorporated the recommendations of several groups,

including the Guardianship Task Force.6 Id. In its report, the Task Force stated it

“focused on the premise that the court must consider the least restrictive

alternatives to ensure each individual’s dignity.” Guardianship Task Force, Final



      6. In 2003, the Guardianship Task Force was created within the Department
of Elder Affairs in order “to examine guardianship and incapacity and make
recommendations to the Governor and the Legislature for the improvement of
guardianship and incapacity practice.” Ch. 2003-262, § 4(1), at 2712, Laws of Fla.


                                         - 16 -
Report at 8 (2004). The Task Force also “spent a significant amount of time

debating the concept of the right to marry being a contractual right,” and as such,

whether the right to marry should be removed if the right to contract is removed.

Id. However, the Task Force ultimately recommended that the right to marry

should not be automatically removed when the right to contract is removed,

especially considering that the right to marry is a fundamental right. Id. Instead, it

recommended that the right to marry be “subject to court approval so that the judge

can determine if the ward understands the marriage contract and that the ward is

not a likely victim of abuse or financial exploitation.” Id.

      The legislative intent, as declared in section 744.1012, Florida Statutes

(2016), further illustrates the goal of protecting incapacitated persons from

exploitation while upholding their rights. Section 744.1012 provides:

            (1) Adjudicating a person totally incapacitated and in need of a
      guardian deprives such person of all her or his civil and legal rights
      and that such deprivation may be unnecessary.

             (2) It is desirable to make available the least restrictive form of
      guardianship to assist persons who are only partially incapable of
      caring for their needs and that alternatives to guardianship and less
      restrictive means of assistance, including, but not limited to, guardian
      advocates, be explored before a plenary guardian is appointed.

             (3) By recognizing that every individual has unique needs and
      differing abilities, it is the purpose of this act to promote the public
      welfare by establishing a system that permits incapacitated persons to
      participate as fully as possible in all decisions affecting them; that
      assists such persons in meeting the essential requirements for their
      physical health and safety, in protecting their rights, in managing their

                                        - 17 -
      financial resources, and in developing or regaining their abilities to
      the maximum extent possible; and that accomplishes these objectives
      through providing, in each case, the form of assistance that least
      interferes with the legal capacity of a person to act in her or his own
      behalf. This act shall be liberally construed to accomplish this
      purpose.

(Emphasis added.) This expression of legislative intent, combined with the

legislative history of the Florida Guardianship Laws, demonstrates the

Legislature’s consistent efforts to uphold incapacitated persons’ rights to the

greatest extent possible. Therefore, the Legislature likely did not intend for section

744.3215(2)(a) to render a ward’s unapproved marriage absolutely void,

particularly in cases such as this, where the ward was not deemed incapacitated

with respect to his right to marry, the parties were engaged prior to his

incapacitation, the guardian was asked twice to obtain the court’s approval, and

there is no evidence whatsoever of abuse or financial exploitation.

      Similarly, to interpret section 744.3215(2)(a) as rendering a ward’s

unapproved marriage merely voidable would undermine the Legislature’s efforts to

safeguard a ward’s inalienable right “to be protected against abuse, neglect, and

exploitation.” § 744.3215(1)(d), Fla. Stat. As previously discussed, if a ward

whose right to contract has been removed enters into a marriage without obtaining

court approval, and such a union is considered voidable, the effect is that the

marriage is essentially valid “for every purpose” unless and until it is challenged in

a direct proceeding during the ward’s lifetime. This affords the ward and the

                                        - 18 -
ward’s estate little, if any, protection from financial exploitation if the ward passes

away before the validity of the marriage can be challenged.

       The interpretation of section 744.3214(2)(a) the Legislature likely

intended—that, absent court approval, a marriage entered into by a ward whose

right to contract has been removed is invalid, but ratifiable—advances both

objectives of the Florida Guardianship Laws. It protects the ward and the ward’s

estate by allowing a court to assess the risk of abuse and exploitation before the

alleged spouse acquires any rights as a result of the marriage. It also upholds the

ward’s fundamental right to marry to the greatest extent possible by allowing for

the possibility of ratification.

                               Ratification in This Case

       Glenda argues that the guardianship court did, in fact, ratify her marriage to

Alan in a December 2012 hearing. When the collateral issue of Alan’s marriage to

Glenda arose, the couple’s marriage certificate was entered into evidence without

objection, although Alan’s guardian, Cramer, stated that he did not think they were

actually married because court approval had not been obtained. The guardianship

court stated:

       [M]y concern for you, Mr. Cramer, because I’m going to look to you
       to make proper decisions, is that Mr. Smith is married, apparently to
       Ms. Martinez, I have a certificate of marriage, that right was not
       removed, and her testimony I struck, but the essence of her testimony
       that was important to me had to do with the fact that she is able to
       provide companionship and companion care, those two things. Now

                                         - 19 -
      for someone like Mr. Smith, it’s great that he has good doctors, good
      nurses, and people like that from a medical point of view, but that is
      not [a] substitute for the type of personal ability that a spouse has to
      provide companion care to their spouse. Like it or not . . . she is his
      spouse, she certainly is hands-on and it is often when a spouse is in an
      impaired condition like that one of the real benefits, even to someone
      in Mr. Smith’s condition, is to still see his spouse, be able to know
      she’s there and benefit from that, so while the ETG [emergency
      temporary guardianship] will be plenary in nature . . . you must take
      into consideration what I just said about Ms. Martinez being able to
      have close and continuing contact . . . with her husband, because I
      think Mr. Smith still looks out to her. . . .

(Emphasis added.)7 Glenda argues that these statements by the guardianship court

were sufficient to ratify the marriage. We disagree.

      Although the invalid marriage between Glenda and Alan is capable of

ratification under section 744.3215(2)(a), it is unlikely that the Legislature

intended for “court approval” to consist merely of acknowledging the existence of

a marriage certificate and commenting on the alleged marriage, without issuing an

order ratifying the marriage or conducting a hearing to verify that the ward

understands the marriage contract, desires the marriage, and that the relationship is

not exploitative. Therefore, we conclude the guardianship court’s statements here

were not sufficient to approve the marriage. However, the parties are not

foreclosed from seeking court approval based on our decision today.



       7. The presiding judge was subsequently disqualified for remarks made
during this hearing regarding Glenda. Martinez v. Cramer, 111 So. 3d 206, 207
(Fla. 4th DCA 2013).

                                        - 20 -
                                   CONCLUSION

      Based upon the foregoing, we answer the certified question by holding that a

ward’s failure to obtain court approval prior to exercising the right to marry does

not render the marriage void or voidable. Instead, we conclude that under section

744.3215(2)(a), court approval is required before a ward whose right to contract

has been removed may enter a valid marriage. Any marriage entered into without

court approval is invalid. However, the statute does not prevent the ward or the

intended spouse from seeking court approval after marrying in order to ratify the

marriage. Accordingly, we quash the decision of the Fourth District and remand to

the district court for proceedings consistent with this opinion.

      It is so ordered.

PARIENTE and QUINCE, JJ., concur.
LAWSON, J., concurs specially with an opinion.
POLSTON, J., dissents with an opinion, in which LEWIS and CANADY, JJ.,
concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

LAWSON, J., specially concurring.

      I fully agree with the majority opinion and write to address the dissent.

Obviously, this is a difficult case. Both the dissent and the majority strive to apply

the plain language of this statute, but read the statute differently. I believe the

majority’s reading to be correct because it gives effect to all words in the statute,


                                         - 21 -
without adding to them. While the dissent’s reading gives effect to the “right to

marry” language, it does so at the expense of the “subject to” language. The

majority gives effect to both. In other words, the majority more faithfully

construes the text “reasonably, to contain all that it fairly means.” Antonin Scalia,

A Matter of Interpretation: Federal Courts and the Law, 23 (Amy Gutmann ed.,

1997) (emphasis added).

      Saying that something “is subject to court approval” suggests authorization

for ratification and does not demand prior approval, as the dissent would require.

In essence, the dissent infers from the “right to marry” language that the statute

really means “subject to” prior “court approval.” Before adding a word to a statute

that the Legislature did not, I would resort to the following secondary rule of

construction: “Where reasonable differences arise as to the meaning or application

of a statute, the legislative intent must be the polestar of judicial construction.”

Lowry v. Parole & Prob. Comm’n, 473 So. 2d 1248, 1249 (Fla. 1985) (citing

Tampa-Hillsborough Cty. Expressway Auth. v. K.E. Morris Alignment Servs.,

Inc., 444 So. 2d 926 (Fla. 1983)).

      This statute is clearly intended to protect the ward from exploitation while

preserving, as best as possible, the ward’s fundamental right to marry. These twin

goals cannot be met using our common law construct under which a marriage is

classified, if not fully valid, as either voidable or void.


                                          - 22 -
      This case illustrates why the Legislature’s intent would be thwarted by

reading the statute to mean that a marriage is void if entered without prior

approval. Here, the ward’s committed supportive relationship pre-dated his injury

by a number of years—and, the couple was engaged to be married at the time of

the injury. The guardian, for reasons not clear on this record, refused to petition

the court for approval of the marriage. It also appears from this record that both

before and after the marriage, Glenda Martinez Smith supported and cared for Alan

Smith, enhancing his quality of life consistent with the ideals of marriage. In short,

it appears from this limited record that the relationship was in no way exploitative,

was in the ward’s best interest, and was the ward’s choice. If these inferences are

proven at a hearing, it would be contrary to the purpose of this statute to treat the

marriage as void, with no opportunity for ratification.

      It is also easy to see why the Legislature’s intent would be thwarted by

reading the statute to mean that a marriage entered by a ward without prior court

approval is voidable. A “voidable” marriage, at common law, cannot be

challenged after the death of a spouse. Kuehmsted v. Turnwall, 138 So. 775, 777

(Fla. 1932) (citing 18 R. C. L. 447). If the Legislature had chosen to make a

ward’s marriage voidable, a ward could be coerced or manipulated into an

exploitative marriage, potentially leaving the ward’s children or other relatives

with no recourse if they do not discover the marriage until after the ward’s death.


                                         - 23 -
      Because the Legislature’s intent would have been thwarted by employing

either common law category (of void or voidable marriages), I find it unsurprising

that the Legislature chose to avoid them. I do find it perplexing, however, that the

dissent seems to criticize the majority for “avoid[ing] . . . the categories of void

and voidable marriages” when it was the Legislature that chose not to use them.

Dissenting op. at 27. I also take issue with the dissent’s critique of the majority

opinion as “strictly construing the term ‘subject’ to mean less than it fairly means

in this context but leniently construing the term ‘the right to marry’ to gloss over

the difference in meaning with the term ‘marriage.’ ” Dissenting op. at 27.

Contrary to this assertion, the majority properly recognizes that by using the phrase

“right to marry” the Legislature has foreclosed viewing the marriage as voidable

because the marriage itself cannot be validated until the “right to marry” has been

approved. Majority op. at 4. Then, the majority reasonably reads “subject to” as

allowing for approval before or after the marriage. Majority op. at 14-15. That is

not a “strict construction,” as the dissent contends, but is a reasonable reading—

and the only reading consistent with the clear intent of the statute. It is the

dissent’s construction—with its addition of a prior approval requirement—that is

an unreasonable narrowing of the plain language of the statute which would

produce a result inconsistent with the Legislature’s intent.




                                         - 24 -
POLSTON, J., dissenting.

      Under the plain and reasonable meaning of section 744.3215(2)(a), Florida

Statutes, an incapacitated person, who has had the right to contract removed, must

obtain court approval prior to exercising the right to marry, without which the

marriage is void.

      Specifically, section 744.3215(2)(a) provides the following:

      (2) Rights that may be removed from a person by an order
      determining incapacity but not delegated to a guardian include the
      right:
             (a) To marry. If the right to enter into a contract has been
             removed, the right to marry is subject to court approval.

(Emphasis added.) Consistent with section 744.3215(2)(a), the trial court issued

the following order when removing Smith’s rights to contract and manage

property:

      The following rights of the Ward are delegated to the Guardian
      appointed by this Order:
            [X] to contract,
            [X] to manage property of the Ward
      Note: if the right of the Ward to contract has been delegated to the
      Guardian but the right to marry is retained, then the right to marry is
      subject to Court approval.

(Emphasis added.)

      Pursuant to the plain meaning of “the right to marry is subject to court

approval,” the ward’s ability to exercise his right to marry and enter into a

marriage contract is contingent upon court approval. As the Fourth District noted,


                                        - 25 -
the statute’s text subjects “the right to marry” to court approval, not the marriage

itself, reasonably meaning that court approval must be obtained before the right to

enter into the contract of marriage is exercised. See Smith v. Smith, 199 So. 3d

911, 912 (Fla. 4th DCA 2016) (explaining that the statute “does not state that ‘a

marriage’ is subject to court approval, but rather, it states that ‘the right to marry’

is subject to court approval. Therefore, if a person deemed incapacitated has had

his or her right to contract removed, he or she has no right to marry unless the

court gives its approval.”). Stated otherwise, although the incapacitated person

retains the right to marry under the statute when the right to contract has been

removed, the ability to validly and effectively exercise that right is dependent upon

court approval. If court approval has not been obtained, the incapacitated person

may not validly exercise the right, and any attempt to do so results in a void

marriage. Cf. Jasser v. Saadeh, 97 So. 3d 241, 249 (Fla. 4th DCA 2012) (“[A]t the

time of the execution of the trust, the right to contract had been removed from

Saadeh. . . . Thus, because Saadeh had no legal right to execute the trust, the trust

was invalid and void.”); In re Guardianship of Bockmuller, 602 So. 2d 608, 609

(Fla. 2d DCA 1992) (denying attorneys’ fees and holding that, because the ward’s

right to contract had been removed, the ward “had no power to contract with

[counsel] to represent her” even though section 744.3215, Florida Statutes, gives

incapacitated persons the right to counsel).


                                         - 26 -
      The majority avoids this plain meaning of the statute (as well as the

categories of void and voidable marriages) by strictly construing the term “subject”

to mean less than it fairly means in this context but leniently construing the term

“the right to marry” to gloss over the difference in meaning with the term

“marriage.” See majority op. at 12 (“In the context of section 744.3215(2)(a), ‘the

right to marry is subject to court approval’ means that the ward’s right to marry is

contingent on court approval, though that approval may come later in time, such as

after the marriage ceremony. Although the validity of the marriage itself depends

on court approval, nowhere in the statute does it provide that court approval must

be obtained prior to marrying.”). The majority recites multiple dictionary

definitions of “subject,” but complains that “the word ‘subject’ is not defined as a

condition precedent.” Id. at 14. The majority also faults the Legislature for failing

to employ the terms “void,” “voidable,” “first,” “prior,” “after,” “prohibited,” or

“may not.” Id. at 11-14. Of course, the Legislature also failed to employ the terms

“ratification” or “invalid, but ratifiable,” which is what the majority says section

744.3215(2)(a) provides for. Id. at 19.

      Importantly, however, construing the plain meaning of a statute is not a

magic words test. Instead, “[w]ords of common usage, when used in a statute,

should be construed in the plain and ordinary sense, because it must be assumed

that the Legislature knows the plain and ordinary meaning of words used in


                                          - 27 -
statutes and that it intended the plain and obvious meaning of the words used.”

Dadeland Depot, Inc. v. St. Paul Fire & Marine Ins. Co., 945 So. 2d 1216, 1225

(Fla. 2006). As Justice Scalia explained, “[a] text should not be construed strictly,

and it should not be construed leniently; it should be construed reasonably, to

contain all that it fairly means.” Antonin Scalia, A Matter of Interpretation:

Federal Courts and the Law, 23 (Amy Gutmann ed., 1997).

      In this case, the text “the right to marry is subject to court approval” fairly

and reasonably means that the ward must obtain court approval before exercising

the right to marry. The fact that dictionary definitions of the term “subject” do not

include a specification of being a condition precedent does not change the common

understanding that the approval must take place beforehand. For example, if I tell

a friend that they have “the right to borrow my car subject to my approval,” I am

telling that friend that he or she may borrow my car but that he or she must ask for

and obtain my permission before doing so. If, instead, my friend simply drives off

with my car before obtaining my approval, my friend has committed a crime and

stolen my vehicle. It would be commonly understood and plainly obvious that the

term “subject to my approval” means that the approval to borrow my car must be

obtained beforehand. The same is true with the text at issue in section

744.3215(2)(a). And construing the statute to mean all that it fairly and plainly

contains is not “extend[ing], modify[ing], or limit[ing] its express terms or its


                                        - 28 -
reasonable and obvious implications.” Majority op. at 14 (quoting McLaughlin v.

State, 721 So. 2d 1170, 1172 (Fla. 1998) (quoting Holly v. Auld, 450 So. 2d 217,

219 (Fla. 1984))).

      To summarize, the plain meaning of section 744.3215(2)(a) requires an

incapacitated person, who has had the right to contract removed, to obtain court

approval before exercising the right to marry. Without such statutorily required

court approval beforehand, the marriage is void. Accordingly, I would approve the

Fourth District’s decision, and I respectfully dissent.

LEWIS and CANADY, JJ., concur.

Application for Review of the Decision of the District Court of Appeal - Certified
Great Public Importance

      Fourth District - Case No. 4D14-1436

      (Palm Beach County)

Jennifer Suzanne Carroll of Law Offices of Jennifer S. Carroll, P.A., Palm Beach
Gardens, Florida,

      for Petitioner

No appearance for Respondent

Robert W. Goldman of Goldman, Felcoski & Stone, P.A., Naples, Florida;
Kenneth B. Bell, and John W. Little, III of Gunster, West Palm Beach, Florida,

      for Amicus Curiae The Real Property, Probate & Trust Law Section of the
      Florida Bar




                                        - 29 -
Ellen S. Morris of Elder Law Associates, P.A., Boca Raton, Florida; Gerald L.
Hemness of Law Office of Emma Hemness, P.A., Brandon, Florida; and Cary
Moss of Sawyer & Sawyer, P.A., Orlando, Florida,

      for Amici Curiae The Elder Law Section of the Florida Bar and
      Academy of Florida Elder Law Attorneys




                                      - 30 -